United States Court of Appeals,

                          Eleventh Circuit.

                             No. 94-6751

                        Non-Argument Calendar.

            UNITED STATES of America, Plaintiff-Appellee,

                                  v.

           William Michael SCHRIMSHER, Defendant-Appellant.

                           April 20, 1995.

Appeal from the United States District Court for the Northern
District of Alabama. (No. CR-93-PT-263-NE), Robert B. Propst,
Judge.

Before TJOFLAT, Chief Judge, BIRCH and BLACK, Circuit Judges.

     PER CURIAM:

      Appellant challenges the sentences he received following a

plea of guilty to a charge of interstate transportation of a motor

vehicle.    He presents three claims of error.   We reject the first

two—dealing with the district court's calculation of the loss

caused by appellant's criminal activity and its treatment of

appellant's possession of two stolen vehicles (not cited as part of

the offense of conviction) as relevant conduct—because the findings

of fact on which the district court based its decision are not

clearly erroneous.

      Appellant's third claim, however, has merit.     In its order

requiring appellant to make restitution, the district court made

provision for the two vehicles not included in the offense of

conviction.    The court was authorized to do that, under the 1990

amendment of the Victim and Witness Protection Act, 18 U.S.C. §§

3663-3664, "to the extent agreed to by the parties in a plea
agreement."    United States v. Young, 953 F.2d 1288, 1289 (11th

Cir.1992);    18 U.S.C. § 3663(a).      In this case, the parties' plea

agreement    only   provided    that   "[t]he   court   must/may   consider

ordering restitution."     The agreement did not require restitution;

nor did it specify the amount of any restitution that might be

ordered.     Accordingly, the court was authorized only to order

restitution for the vehicle involved in the offense of conviction,

to-wit:    a 1993 Toyota 4-Runner.

     In sum, we reject appellant's first two challenges to his

sentence;    given the clear merit of his third challenge, however,

we vacate the district court's restitution order and remand the

case for reconsideration of the amount of restitution appellant

should be required to make for the loss of the 1993 Toyota 4-

Runner.

     AFFIRMED, in part;        VACATED, in part, and REMANDED.